MEMORANDUM **
Ramiro Vela, a Nevada state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Togucki v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.
The district court properly granted summary judgment because Vela failed to raise a genuine dispute of material fact as to whether defendants were deliberately indifferent by changing his hypertension medication. See id. at 1057-60 (a prison official is deliberately indifferent only if he or she knows of and disregards an excessive risk to an inmate’s health; medical malpractice, negligence, or a difference of opinion concerning the.course of treatment does not amount to deliberate indifference).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.